
	
		III
		111th CONGRESS
		1st Session
		S. RES. 63
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2009
			Mrs. McCaskill (for
			 herself and Mr. Udall of Colorado)
			 submitted the following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		To amend the Standing Rules of the Senate
		  to ensure that all congressionally directed spending items in appropriations
		  and authorization legislation fall under the oversight and transparency
		  provisions of S. 1, the Honest Leadership and Open Government Act of
		  2007.
	
	
		1.Amendment to the Standing
			 Rules of the Senate
			(a)Further
			 transparencyRule XLIV of the Standing Rules of the Senate is
			 amended by adding at the end thereof the following:
				
					13.(a)All
				congressionally directed spending items shall be included in the text of an
				appropriations or authorization bill and any conference report related to that
				appropriations or authorization bill.
					(b)Not later than 48
				hours after the request, each request for a congressionally directed spending
				item for an appropriations or authorization bill made by a Senator shall be
				posted on the Senator’s web site. The posting of the request for a
				congressionally directed spending item shall include the name and location of
				the specifically intended recipient, the purpose of the congressionally
				directed spending item, and the dollar amount requested. If there is no
				specifically intended recipient, the posting shall include the intended
				location of the activity, the purpose of the congressionally directed spending
				item, and the dollar amount requested.
					(c)It shall not be
				in order to consider an appropriations or authorization bill, amendment, or
				conference report if it contains a congressionally directed spending item for a
				private for-profit or non profit
				entity.
					.
			(b)Clarifying
			 application to conference reportsParagraph 8 of rule XLIV of the
			 Standing Rules of the Senate is amended by—
				(1)striking
			 subparagraph (a) and inserting the following:
					
						(a)A Senator may
				raise a point of order against one or more provisions of a conference report if
				they constitute a congressionally directed spending item that was not included
				in the measure originally committed to the conferees by either House. The
				Presiding Officer may sustain the point of order as to some or all of the
				congressionally directed spending items against which the Senator raised the
				point of order.
						;
				and
				(2)striking
			 subparagraph (e).
				(c)Requiring full
			 searchabilityParagraph 3(a)(2) of rule XLIV of the Standing
			 Rules of the Senate is amended by inserting in an searchable
			 format after available.
			(d)Supermajority
			 requirementParagraph 10 of rule XLIV of the Standing Rules of
			 the Senate is amended by striking or 3 and inserting 3,
			 or 13.
			(e)Availability by
			 the committee of jurisdictionParagraph 6(b) of rule XLIV of the
			 Standing Rules of the Senate is amended to read as follows:
				
					(b)With respect to
				each congressionally directed spending item requested by a Senator, each
				committee of jurisdiction shall make available for public inspection on the
				Internet the written statements and certifications under subparagraph (a) not
				later than 48 hours after receipt of such statements and
				certifications.
					.
			
